4. Lebanon (vote)
- Before the vote
Mr President, I ask for linguistic correction because the resolution was negotiated in the French language. In French where it reads 'notamment du Hezbollah' in the first sentence of paragraph 5, it should read in English 'especially Hizbollah' and in Czech 'a zejména Hizballáhu'. I cannot be responsible for other language versions.
- After the vote on paragraph 1:
on behalf of the PSE Group - (IT) Mr President, ladies and gentlemen, the amendment replaces paragraph 1 of the original text, as follows:
'Welcomes the Doha Agreement reached by the parties on the election of General Suleiman as President of the Republic in the coming days, the creation of a new national unity government and the adoption of the election law; calls on the parties to fully implement this agreement; stresses the importance of the positive reaction given by the international community; congratulates the Lebanese parties on the agreement and Qatar and the Arab League on their successful mediation.'
(The oral amendment was adopted)